DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. This application has a preliminary amendment on 2/3/2022.
Priority
Application 17/452,815 is filed on 10/29/2021 and is a CON of case 16/334,345 filed on 03/18/2019 and claims benefit of 62/396,290 filed on 09/19/2016 and is a 371 application of PCT/US2017/052302 filed on 09/19/2017.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-18 and 20-24  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,7 9 and 14-15 of US patent US 11,169,190 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are obvious variation compared to the claims of US 11,169,190 B2. The details are explained as below:
Instant application: 17452815
US patent: US 11,169,190 B2
Claim 17 +Claim 18
Claim 17: A system for noise estimation of a signal using empirical mode decomposition (EMD) comprising: a controller configured to: decompose the signal into a plurality of intrinsic mode functions (IMFs); determine a noise power of a first IMF of the plurality of IMFs; and output an estimated total noise power for the signal based at least in part on the determined noise power of the first IMF of the plurality of IMFs.

Claim 18:
wherein the estimated total noise power of the signal is based at least in part on an empirical ratio β defined as:

    PNG
    media_image1.png
    51
    91
    media_image1.png
    Greyscale
where β is an estimated variance of c1 (n) and 
    PNG
    media_image2.png
    18
    36
    media_image2.png
    Greyscale
 is a total noise power of the signal
Claim 1: An empirical mode decomposition (EMD)-based noise estimator to:
decompose a received signal into a plurality of intrinsic mode functions (IMFs) and provide a noise estimation output based on the plurality of IMFs, the noise estimation output being based at least in part on a ratio (ß) of a power of a first IMF of the plurality of IMFs to a total noise power of the received signal; and
a detector circuit to provide a spectrum availability output based on the noise estimation output provided from the EMD-based noise estimator, the spectrum availability output indicating a portion of a bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal, and wherein the detector circuit is configured to provide the spectrum availability output by selecting a channel or other portion of the bandwidth of interest that is available for use.
#Claim 9 and 14 recite similar subject matter as showed for claim 1 of instant application.

Instant application: 17452815
US patent: US 11,169,190 B2

Claim 18 and claim 23:
wherein the estimated total noise power of the signal is based at least in part on an empirical ratio β defined as:

    PNG
    media_image1.png
    51
    91
    media_image1.png
    Greyscale
where β is an estimated variance of c1 (n) and 
    PNG
    media_image2.png
    18
    36
    media_image2.png
    Greyscale
 is a total noise power of the signal

Claim 7 and claim 11:
wherein the estimated total noise power of the signal is based at least in part on an empirical ratio β defined as:

    PNG
    media_image1.png
    51
    91
    media_image1.png
    Greyscale
where β is an estimated variance of c1 (n) and 
    PNG
    media_image2.png
    18
    36
    media_image2.png
    Greyscale
 is a total noise power of the signal
Claim 20: a method of estimating noise power of a signal, the method comprising: receiving, by a controller, a signal having a selected channel or bandwidth of interest; AMENDMENTPage 3Serial Number: 17/452,815Docket: ORP009CON Filing Date: October 29, 2021decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMFx; determining, by the controller, a ratio (fl) of IMF1 power to a total noise power of the received signal; determining, by the controller, an estimated noise power for the signal based on the ratio (β); and outputting, by the controller, the estimated noise power to a detector.

Claim 9+ Claim1:
Claim 9: A method of estimating noise power in a signal of interest, the method comprising: receiving, by a controller, a signal; decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMF x;
determining, by the controller, a ratio (β) of IMF 1 power to a total noise power of the received signal; determining, by the controller, a noise power output based on the ratio (β);
determining, by the controller, a detection threshold based on the noise power output;
comparing, by the controller, each of the IMFs to the
detection threshold to determine a portion of a bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal; outputting, by the controller, an indication of the determined
portion of the bandwidth of interest that is
available spectrum; and wherein outputting the indication of the determined portion
of the bandwidth of interest that is the available
spectrum further includes selecting a channel or other
portion of the bandwidth of interest that is available for
use.
Claim 1: An empirical mode decomposition (EMD)-based noise estimator to:
decompose a received signal into a plurality of intrinsic mode functions (IMFs) and provide a noise estimation output based on the plurality of IMFs, the noise estimation output being based at least in part on a ratio (ß) of a power of a first IMF of the plurality of IMFs to a total noise power of the received signal; and
a detector circuit to provide a spectrum availability output based on the noise estimation output provided from the EMD-based noise estimator, the spectrum availability output indicating a portion of a bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal, and wherein the detector circuit is configured to provide the spectrum availability output by selecting a channel or other portion of the bandwidth of interest that is available for use.

Claim 21: The method of claim 20, further comprising: determining, by the controller, a detection threshold based on the estimated noise power; and comparing at least one IMF of the plurality of IMFs to the detection threshold to determine the selected channel or bandwidth of interest is occupied.
Claim 2 + Claim 9:
Claim 2: wherein the detector circuit is
configured to derive a detection threshold based on the noise estimation output.
Claim 9: A method of estimating noise power in a signal of interest, the method comprising: receiving, by a controller, a signal; decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMF x;
determining, by the controller, a ratio (β) of IMF 1 power to a total noise power of the received signal; determining, by the controller, a noise power output based on the ratio (β);determining, by the controller, a detection threshold based on the noise power output; comparing, by the controller, each of the IMFs to the detection threshold to determine a portion of a bandwidth of interest that is available spectrum based on the portion of the bandwidth of interest not carrying an information signal; outputting, by the controller, an indication of the determined
portion of the bandwidth of interest that is
available spectrum; and wherein outputting the indication of the determined portion
of the bandwidth of interest that is the available
spectrum further includes selecting a channel or other
portion of the bandwidth of interest that is available for
use.

Claim 22: The method of claim 21. further comprising reconstructing, the plurality of IMFs. and wherein comparing the at least one IMF to the detection threshold includes comparing each IMF of the reconstructed IMFs to the detection threshold.

Claim 10: The method of claim 9, further comprising reconstructing the plurality of IMFs, and wherein comparing each of the IMFs to the detection threshold comprises comparing the reconstructed IMFs to the detection threshold
Claim 24:
The method of claim 23, wherein outputting the estimated noise power to the detector further comprises outputting the estimated noise power to an energy detector (ED).
Claim 12:
The method of claim 9, further comprising providing, by the controller, the determined noise power output to an energy detector (ED).


Thus, these two sets of claims are not patentably distinguishable and are obvious variation of each other.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 17-24 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more than the abstract idea, and determine the integration into practical implementation.
Claims 17-24 all pertain to statutory classes. (Step 1).
Claims 17-24 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve calculate a signal noise using empirical mode decomposition and estimating the noise for the signal. The result of the step 2A prong 1 analysis is that the claims are directed to an abstract idea of calculating noise from signals using empirical mode decomposition which is a mathematical algorithm.
To clarify the identified abstract idea in claim 17, the pertinent portion pertaining to abstract idea is bolded.
Claim 17: a system for noise estimation of a signal using empirical mode decomposition (EMD) comprising: 
a controller configured to: 
decompose the signal into a plurality of intrinsic mode functions (IMFs); determine a noise power of a first IMF of the plurality of IMFs; and 
output an estimated total noise power for the signal based at least in part on the determined noise power of the first IMF of the plurality of IMFs. 

Claim 17 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of: a controller configured to: output an estimated total noise power for the signal based at least in part on the 

	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of estimation of noise or usage of the noise power for any other process. These are just an extra solution activity of data collection using a measurement unit and doing further calculation on the data.
output an estimated total noise power for the signal -this is nothing but extra solution activity of presenting noise power data 
To clarify the identified abstract idea in claim 20, the pertinent portion pertaining to abstract idea is bolded.
Claim 20:  a method of estimating noise power of a signal, the method comprising: 
receiving, by a controller, a signal having a selected channel or bandwidth of interest; AMENDMENTPage 3
Serial Number: 17/452,815Docket: ORP009CON Filing Date: October 29, 2021decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMFx; 
determining, by the controller, a ratio (fl) of IMF1 power to a total noise power of the received signal; determining, by the controller, an estimated noise power for the signal based on the ratio (fl); and 
outputting, by the controller, the estimated noise power to a detector.
	Claim 20 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 20 has additional elements of: receiving, by a controller, a signal having a selected channel or bandwidth of interest; AMENDMENTPage 3outputting, by the controller, the estimated noise power to a detector.
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of estimation of noise or usage of the noise power for any other process. These are just an extra solution activity of data collection using a measurement unit and doing further calculation on the data.
receiving, by a controller, a signal having a selected channel or bandwidth of interest- This is an extra solution activity of collecting a signal with a special selection of channel AMENDMENTPage 3
outputting, by the controller, the estimated noise power to a detector -this is nothing but extra solution activity of presenting noise power data.
Claims 18-19 and 21-24 only recite further details of the abstract idea, mathematical calculation, and equations and do not provide anything more or additional element for the abstract idea. Thus, the dependent claims 18-19 and 21-24 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Regarding claim 17 and 20, the claims only recite usage of different mathematical equations and algorithm to determine noise power. There is no indication of any improvement or special usage of this power. All the limitations are very generic and broad and do not represents anything special and uncommon.
Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept in processing of signals such as improving the noise estimation system or any technology, and do not meaningfully limit the performance of the application and do not integrate the mathematical concept into a practical implementation. Thus, they are rejected based on 35 U.S.C. 101.

	
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 17-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bechhoefer et al. (US 2004/0230383 A) (hereinafter Bechhoefer).
Regarding independent claim 17 Bechhoefer teaches a system for noise estimation of a signal using empirical mode decomposition (EMD) comprising (Para 0292 -EMD process): a controller configured to (Para 94): 
decompose the signal into a plurality of intrinsic mode functions (IMFs) (Para 0292-0293); 
determine a noise power of a first IMF of the plurality of IMFs (Para 0273 discusses power detection technique. Para 0292 discusses using IMF); and output an estimated total noise power for the signal based at least in part on the determined noise power of the first IMF of the plurality of IMFs (Para 0328, total number intrinsic mode function).
Regarding independent claim 18 Bechhoefer teaches the limitations of claim 17.
	Bechhoefer further teaches wherein the estimated total noise power of the signal is based at least in part on an empirical ratio β defined as:

    PNG
    media_image1.png
    51
    91
    media_image1.png
    Greyscale
where β is an estimated variance of c1 (n) and 
    PNG
    media_image2.png
    18
    36
    media_image2.png
    Greyscale
 is a total noise power of the signal (Para 0023 -0027 discusses energy ratios which reads on this).
Regarding independent claim 19 Bechhoefer teaches the limitations of claim 18.
	Bechhoefer further teaches the system of claim 18, wherein the EMD-based noised estimator determines (Para 0292-0293) a scale factor based on the empirical (Abstract) ratio (β), and wherein the estimated total noise power is based on multiplying (Para 0166) the noise power of (Para 0010-0011) the first IMF by the scale factor (Para 0024, scales S)

Regarding independent claim 20 Bechhoefer teaches method of estimating noise power of a signal, the method comprising: receiving, by a controller, a signal having a selected channel or bandwidth of interest (Para 0183,“bandwidth of a system”); AMENDMENTPage 3Serial Number: 17/452,815Docket: ORP009CONFiling Date: October 29, 2021decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process (Para 0292-0293), the plurality of IMFs comprising IMF1 to IMFx (Para 0067, Fig 27 A -27D); 	determining, by the controller, a ratio (ß) of IMF1 power to a total noise power of the received signal; determining, by the controller, an estimated noise power for the signal based on the ratio (ß) (Para 0023, “Detecting events on a wire may also include determining p as a feature of the reflective signal where p is a differential wavelet energy ratio p proportional to the deviation of a signature energy with respect to a baseline of the wire in a healthy condition for a given time-frequency span. Increasing values of p, may be associated with increasing severity of wire events detected.”); and 
	outputting, by the controller, the estimated noise power to a detector (Para 0077, “output results in accordance with the detected event”).

Regarding claim 21 Bechhoefer teaches the limitations of claim 20.
	Bechhoefer further teaches determining, by the controller, a detection threshold based on the estimated noise power (Para 0010, “detection threshold”) and comparing at least one IMF of the plurality of IMFs (Para 0292-0293) to the detection threshold (Para 0173, compare to the system noise) to determine the selected channel or bandwidth of interest is occupied.

Regarding claim 22 Bechhoefer teaches the limitations of claim 21.
	Bechhoefer further teaches further comprising reconstructing the plurality of IMFs, and wherein comparing the at least one IMF to the detection threshold includes comparing each IMF of the reconstructed IMFs to the detection threshold (Para 0022 indicates noise level, and Para 025 the intrinsic function. Check Para 0328).

Regarding claim 23 Bechhoefer teaches the limitations of claim 20.
	Bechhoefer further teaches wherein the estimated total noise power of the signal is based at least in part on an empirical ratio β defined as:

    PNG
    media_image1.png
    51
    91
    media_image1.png
    Greyscale
where β is an estimated variance of c1 (n) and 
    PNG
    media_image2.png
    18
    36
    media_image2.png
    Greyscale
 is a total noise power of the signal (Para 0023 -0027 discusses energy ratios which reads on this).

Regarding claim 24 Bechhoefer teaches the limitations of claim 20.
	Bechhoefer further teaches wherein outputting the estimated noise power to the detector further comprises outputting (Para 0077) the estimated noise power to an energy detector (ED) (Para 0024, “Detecting events on a wire may also include determining. delta. as a feature of the reflective signal, where. delta. is a local wavelet energy ratio of a signature of interest with respect to a baseline of a healthy signature, the local nature of the signatures relating to a partial derivative of signal energy.”)
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Kirsch et al. (US 20160028568 A1) -This art teaches a system and method using an Empirical Mode Decomposition (EMD)-based energy detector for spectrum sensing in a communication system. The EMD energy detector needs no prior information of the received signal, has relatively low computational complexity, operates on non-stationary and non-linear signals, and performs well at low SNR.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/29/2022